Citation Nr: 0827445	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-21 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from April 1968 to 
February 1976 and January 1981 to June 1982.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Des Moines, Iowa, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for retinitis 
pigmentosa (RP) is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  Service connection for retinitis pigmentosa was denied by 
an unappealed August 1982 rating decision.  An unappealed 
April 1991 rating decision found new and material evidence 
sufficient to reopen a claim for service connection for 
retinitis pigmentosa, but denied service connection because 
the pre-existing retinitis pigmentosa was not aggravated by 
active service.

2.  Evidence associated with the claims file since the 
unappealed April 1991 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for retinitis pigmentosa.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for retinitis pigmentosa is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen a claim for 
entitlement to service connection for retinitis pigmentosa, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, December 2002 and 
October 2003 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim).  Although the letters did not notify the 
veteran of the assignment of effective dates or disability 
evaluations, the veteran was not prejudiced because he was so 
notified in a March 2006 letter that was followed by a May 
2006 readjudication.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a notice defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, Social Security 
Administration (SSA) records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

In an August 1982 rating decision, the RO denied service 
connection for retinitis pigmentosa because such disability 
was not aggravated by active service.  The veteran did not 
appeal.  The RO decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2007).  In an April 1991 confirmed rating decision, the RO 
found new and material evidence to reopen the claim but 
denied the claim because retinitis pigmentosa pre-existed 
service and was not aggravated thereby.  The veteran did not 
appeal.  The RO decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In 
November 2002, the veteran filed a claim to reopen his claim 
of entitlement to service connection for retinitis 
pigmentosa.  In a March 2004 rating decision, the RO found 
new and material evidence to reopen the veteran's claim but 
denied the claim for service connection, finding that 
retinitis pigmentosa pre-existed service and was not 
aggravated thereby.   

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  But if the RO did not reopen the claim and 
consider it on a direct basis, then the Board must consider 
whether the veteran has been provided adequate notice and 
opportunity of the need to submit evidence and argument on 
the issue and, if not, whether the veteran has been 
prejudiced by lack of such notice.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In this case, the RO found that new and material evidence was 
presented to reopen the veteran's claim for entitlement to 
service connection for retinitis pigmentosa.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the April 1991 rating decision is the 
last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  In order to establish 
service connection for a claimed disorder, the following must 
be shown:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Evidence of record at the time of the April 1991 rating 
decision includes service medical records from the veteran's 
two periods of service.  From the first period of service, a 
February 1968 service entrance examination, January 1972 
report of examination, and January 1976 service discharge 
examination, noted normal eyes and normal or full field of 
vision.  Reserve duty examinations from July 1977, January 
1978, and May 1978 noted normal eyes but some vision loss 
corrected with lenses.  For the second period of active 
service, the December 1980 service entrance examination noted 
normal eyes with decreased vision corrected with lenses.  In 
a March 1981 letter from a private physician, it was noted 
that in October 1980 the veteran was examined and the 
diagnosis was retinitis pigmentosa.  The examiner noted a 
markedly constricted visual field.  In a May 1981 service 
medical record, the veteran reported poor night and 
peripheral vision over several years.  The diagnosis was 
retinitis pigmentosa.  A May 1981 Medical Board Report found 
that retinitis pigmentosa was not aggravated by active 
service.  An August 1981 Physical Evaluation Board found that 
retinitis pigmentosa preexisted service and was not 
aggravated thereby.  At an October 1981 hearing, the veteran 
reported that he knew of a vision condition about 1.5 years 
prior.  October and November 1981 visual field examinations 
were conducted.  In November and December 1981, the Physical 
Disability Review Council found that retinitis pigmentosa was 
diagnosed in 1980, that the veteran did not report it at the 
time of his enlistment, that the veteran should be medically 
discharged, and that retinitis pigmentosa preexisted and was 
not aggravated by active service.  In January 1982, the Naval 
Physical Disability Review Board concurred.  In a May 1982 
service medical record, there was a history of retinitis 
pigmentosa, diagnosed in 1981.  The impression was retinitis 
pigmentosa, existed prior to service and probably aggravated 
by service.  The May 1982 service discharge examination noted 
a history of retinitis pigmentosa diagnosed in 1981.  Also of 
record was a January 1983 VA examination that diagnosed 
retinitis pigmentosa and noted less than 10 degrees of 
central field vision.  An August 1988 VA examination 
diagnosed blindness secondary to retinitis pigmentosa.

Evidence submitted after the April 1991 rating decision 
includes the veteran's SSA records.  An April 1983 private 
medical record noted that retinitis pigmentosa restricted the 
veteran's field of vision to less than 15 degrees.  An April 
1997 private record noted that no visual field testing was 
performed in October 1980.  Also newly of record were VA 
medical records from 1998 through 2005 that noted the veteran 
was legally blind due to severe or advanced retinitis 
pigmentosa.  In a November 2003 eye examination conducted 
upon a review of the claims file, the examiner stated that 
the October 1980 visual field findings needed to be obtained, 
because the October 1980 private report noted that the visual 
fields were markedly constricted but did not indicate the 
degrees.  The diagnosis was severe retinitis pigmentosa and 
severe visual field constriction, legally blind.  

The Board finds that new and material evidence has been 
submitted.  The evidence is new because it includes private 
medical records, SSA records, VA medical records, and a VA 
examination that were not previously submitted to VA.  
38 C.F.R. § 3.156(a).  The new evidence is also material 
because it includes evidence indicating that retinitis 
pigmentosa could have been aggravated by active service.  The 
VA examiner noted that an opinion regarding aggravation 
required findings regarding degrees of visual field 
restriction from the 1980 private medical records.  
Additional visual field findings from 1981 and 1983 are now 
of record and may demonstrate aggravation.  The newly 
submitted evidence thus relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, new and material evidence having 
been submitted, the claim for entitlement to service 
connection for retinitis pigmentosa is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for retinitis pigmentosa is 
reopened; the claim is granted to this extent only.


REMAND

Remand is required for a new examination because the 
examination of record is insufficient upon which to base on 
appellate decision.  Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before 
the Board contains insufficient medical information); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting 
that when the medical evidence of record is insufficient, in 
the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion or ordering a medical examination).

Although congenital or developmental defects generally may 
not be service connected, service connection may be granted 
for congenital diseases, such as retinitis pigmentosa, that 
either first manifest during service or that preexist service 
and progress at an abnormally high rate during service.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2007); see also VAOPGCPREC 82-90, 
55 Fed. Reg. 45711 (1990) (holding that congenital or 
developmental diseases such as retinitis pigmentosa may be 
service-connected); VAOPGCPREC 67-90, 55 Fed. Reg. 43253 
(1990) (noting that preexisting congenital diseases are 
aggravated where the disease progressed during service at a 
greater rate than normally expected according to accepted 
medical authority).

Here, the evidence of record demonstrates that retinitis 
pigmentosa pre-existed active service.  But the evidence of 
record does not contain a medical opinion regarding the 
progression of retinitis pigmentosa during service.  Although 
a 2003 VA eye examination was conducted, the examiner noted 
that visual field findings from 1980 private medical records 
were needed.  A subsequent record indicates that no such 
visual field findings were obtained in 1980.  But there are 
newly submitted visual field findings from 1981 and 1983.  
Accordingly, a VA medical opinion must be obtained to 
consider the new evidence.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a medical opinion 
from the same VA examiner who conducted 
the 2003 examination.  If the examiner 
determines that a new examination is 
required, one must be conducted.  If the 
same examiner is not available, the RO 
must afford the veteran a new 
comprehensive examination to determine the 
nature and etiology of the veteran's 
retinitis pigmentosa.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and post-service medical records, 
the examiner must state whether the 
veteran's retinitis pigmentosa was 
aggravated during service.  The examiner 
must provide an opinion regarding whether, 
during active service, the veteran's 
retinitis pigmentosa progressed at a 
greater rate than normally expected 
according to accepted medical authority.  
If any of the information cannot be 
provided without resort to speculation, it 
must be noted in the examination report.  
The rationale for each opinion expressed 
must be provided.  The report must be 
typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


